Case 6:17-cv-00710-RBD-DCI Document 83 Filed 03/04/19 Page 1 of 13 PageID 1148



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

 SHIRLEY JN JOHNSON,

       Plaintiff,

 v.                                                     Case No. 6:17-cv-710-Orl-37DCI

 NEW DESTINY CHRISTIAN CENTER
 CHURCH, INC.; and PAULA
 MICHELLE WHITE,

       Defendants.
 _____________________________________

                                         ORDER

       Before the Court is Defendants’ motion for summary judgment (Doc. 75

 (“Motion”)), Plaintiff’s response (Doc. 77), and Defendants’ reply (Doc. 78). For the

 following reasons, the Court grants the Motion.

                                    I.     BACKGROUND

       This action centers on a series of Takedown Notifications in 2012 and 2013 directed

 to videos on Plaintiff’s YouTube channel and whether Defendants wrongfully sought to

 remove Plaintiff’s videos for containing their copyrighted material.1 (Doc. 31, ¶¶ 12–29.)

 Plaintiff operates a website and YouTube channel where she posts videos that include

 self-recorded portions of Defendant Paula Michelle White’s sermons. (Doc. 66-1, pp.




       1 The Court assumes the reader’s familiarity with the 2014 Copyright Action, Paula
 White Ministries v. Shirley Jn Johnson, Case No. 6:14-cv-497-Orl-31DAB, and the 2015
 Malicious Prosecution Action, Johnson v. New Destiny Christian Ctr. Church, Inc., Case No.
 6:15-cv-1698-Orl-37GJK.
                                            -1-
Case 6:17-cv-00710-RBD-DCI Document 83 Filed 03/04/19 Page 2 of 13 PageID 1149



 10:14–11:19, 12:23–13:11.) At all relevant times, these sermons were distributed online and

 on television by the entity Paula White Ministries (“PWM”). 2 (Doc. 75-1, ¶¶ 2–4.)

        After PWM discovered Plaintiff’s YouTube channel and videos containing PWM’s

 intellectual property, PWM set out to determine whether the use was infringing. (Id. ¶¶

 10–19.) To that end, PWM’s then-General Manager, Bradley Knight, viewed videos

 posted by Plaintiff and evaluated whether they constituted “fair use.” (Id. ¶¶ 14–19.) By

 January 2012, Mr. Knight “formed a good faith belief that her uses were not fair uses, as

 she violated [three] tenants of fair use.” (Id. ¶ 19.) Mr. Knight then consulted with one of

 PWM’s attorneys to determine what next steps could be taken, as PWM had not obtained

 copyright registrations on the videos at that time. (Id. ¶ 23.) Mr. Knight learned that PWM

 didn’t need to obtain a copyright registration to send a Takedown Notification to

 YouTube under the Digital Millennium Copyright Act (“DMCA”), so he directed PWM

 employee Antonio Taylor to submit a series of Takedown Notices on behalf of PWM

 referencing Plaintiff’s videos to YouTube. (Id. ¶¶ 24–25.) Mr. Taylor submitted the

 requests on January 30, 2012. (Id. at 8–15.) YouTube responded by asking PWM for more

 information before complying with the Takedown Notifications. (Id. at 16–21.) PWM

 responded by sending YouTube a cease and desist letter on February 2; YouTube then

 removed the content on February 6, 2012. (Id. at 22–31.)




        2 The Court has previously detailed Defendants’ corporate history: Defendant
 New Destiny Christian Center, Inc. (“NDCC”) now owns PWM’s trade name; Defendant
 Paula Michelle White is currently Senior Pastor-President of NDCC. Malicious
 Prosecution Action, Doc. 213, p. 5. For sake of clarity, this Order attributes PWM as the
 relevant actor for the Takedown Notifications and Copyright Action discussed herein.
                                             -2-
Case 6:17-cv-00710-RBD-DCI Document 83 Filed 03/04/19 Page 3 of 13 PageID 1150



        YouTube notified Plaintiff on February 6, 2012 that her channel was terminated.

 (Doc. 75-4.) She responded by writing YouTube a letter asserting that her videos “were

 for nonprofit educational purposes . . . in accordance with . . . the doctrine of fair use.”

 (Id. at 1.) She asked that her channel and then-thirty-seven videos be restored. (Id.) The

 restoration process took several months, but her videos were put back up in May 2012.

 (Doc. 66-1, p. 145:9–23.) Later, in June 2012, PWM registered the copyright for “Paula

 White Ministries Sermons 2010-2011.” (Doc. 75-1, ¶ 5.)

        After this initial series of Takedown Notifications, Mr. Knight started consulting

 with attorney Thomas Sadaka at Nejame Law about Plaintiff’s use of PWM’s intellectual

 property. (Id. ¶¶ 28–29.) Mr. Knight provided Mr. Sadaka with materials to determine if

 there was a reasonable basis for a copyright infringement claim against Plaintiff. (Id.)

 Nothing happened right away, but sometime in 2013, Mr. Sadaka sent a Takedown

 Notification to YouTube for one of Plaintiff’s videos on behalf of PWM. (Id. at 33–34.)

 Plaintiff submitted a Counter-Notification, so YouTube told Mr. Sadaka he had “ten days

 within which to notify [YouTube] that [he] had filed an action seeking a court order to

 restrain the counter-notifier’s allegedly infringing activity.” (Id. at 34.) As Mr. Sadaka did

 not act within those ten days, YouTube told him they could no longer provide assistance

 and he would need to sort things out directly with Plaintiff. (Id.)

        Then, on March 27, 2014, Mr. Sadaka, on behalf of PWM, initiated suit against

 Plaintiff for copyright infringement. See Paula White Ministries v. Shirley Jn Johnson, Case

 No. 6:14-cv-497-Orl-31DAB, Doc. 1 (“Copyright Action”). Following this, Mr. Sadaka

 sent YouTube a copy of the Copyright Action’s Complaint and requested it take down

                                              -3-
Case 6:17-cv-00710-RBD-DCI Document 83 Filed 03/04/19 Page 4 of 13 PageID 1151



 Plaintiff’s infringing videos. (Doc. 75-1, p. 32.) YouTube took no action, so Mr. Taylor

 followed up by e-mailing YouTube on April 29, 2014 to again request it take down

 Plaintiff’s videos, totaling seventy-six at the time. (Id. ¶¶ 33–34; id. at 43–45.) YouTube

 disabled Plaintiff’s videos on May 2, 2014 (Doc. 31-8), and Plaintiff sent a Counter-

 Notification (Doc. 31-9). Yet because of the lawsuit, YouTube sent Plaintiff an e-mail on

 June 4, 2014 that it could not restore Plaintiff’s videos. (Doc. 31-10.)

        Later that month, Mr. Knight noticed another video on Plaintiff’s channel that he

 believed to be infringing PWM’s copyrighted material, so sent YouTube another

 Takedown Notification. (Doc. 75-1, ¶ 35; id. at 46.) YouTube responded by asking follow-

 up questions regarding the fair use factors (id. at 47); Mr. Knight replied by maintaining

 that the video was not protected by fair use (id. at 48–49). YouTube then removed the

 content on July 1, 2014. (Id. at 49.) Because this was “the third notification [YouTube had]

 received alleging copyright infringement in one of [Plaintiff’s] postings,” YouTube

 terminated Plaintiff’s account. (Doc. 31-11.)

        Meanwhile, after the Copyright Action progressed for a while, PWM decided to

 voluntarily dismiss its claims against Plaintiff on January 13, 2015. Copyright Action,

 Doc. 37. After the Copyright Action concluded, Plaintiff notified YouTube, and it restored

 her channel and videos on February 10, 2015. (Doc. 66-1, pp. 109:18–110:23.) That same

 month, Mr. Knight reviewed another video that Plaintiff had recently posted. (Doc. 75-1,

 ¶ 37.) He asked for guidance on whether the video was infringing from another Nejame

 Law attorney, Vanessa Braeley. (Id. ¶ 38.) After she reviewed the video, she submitted a

 Takedown Notification to YouTube on behalf of PWM on March 6, 2015. (Id. ¶ 39.)

                                               -4-
Case 6:17-cv-00710-RBD-DCI Document 83 Filed 03/04/19 Page 5 of 13 PageID 1152



 YouTube took down the video, Plaintiff sent a Counter-Notification on April 22, 2015,

 and the video was restored. (Doc. 31-14.)

        A final Takedown Notification was sent around May 20, 2015 by Mr. Knight to

 YouTube concerning one video. (Doc. 75-1, ¶ 40.) Prior to sending the request, Mr. Knight

 had reviewed the video, considered the fair use factors, and formed a good faith belief

 that Plaintiff’s use of PWM’s material was not fair use. (Id. ¶ 41.) Plaintiff sent a Counter-

 Notification on May 22, 2015 (Doc. 31-15), and YouTube restored the video on June 5,

 2015 (Doc. 75-6).

        After all of this, Plaintiff, proceeding pro se, initiated suit against Defendants and

 two other entities for malicious prosecution based on the Copyright Action on October 8,

 2015. See Malicious Prosecution Action, Doc. 1. In the ad damnum clause of her Third

 Amended Complaint, Plaintiff “request[ed] economic, non-economic, and nominal

 damages pursuant to 17 U.S.C. § 512(f).” Id. Doc. 131, p. 8. She also alleged a violation of

 “her rights under the First Amendment to the U.S. Constitution by filing the Copyright

 Action and making numerous false copyright infringement complaints to YouTube,

 which caused the removal of videos from her channel.” Id. On March 23, 2017, the Court

 dismissed Plaintiff’s purported federal claims under § 512(f) and the First Amendment

 without prejudice but denied her leave to file a fourth amended complaint due to the late

 stage of the proceedings and the Court’s belief that she had just intended to assert a claim

 for malicious prosecution. Id. at 8–11, 23.

        So Plaintiff filed this case, again pro se, bringing claims for material

 misrepresentation under 17 U.S.C. § 512(f) and abuse of process. (Doc. 1.) After the Court

                                               -5-
Case 6:17-cv-00710-RBD-DCI Document 83 Filed 03/04/19 Page 6 of 13 PageID 1153



 whittled down Plaintiff’s bases for these claims (see Doc. 30), this case has proceeded on

 Plaintiff’s § 512(f) misrepresentation claim as to the Takedown Notifications and the

 abuse of process claim based on Plaintiff’s allegation that Defendants continued the

 Copyright Action to procure the deletion of Plaintiff’s YouTube channel. (Doc. 31.) Now,

 Defendants have moved for summary judgment. (Doc. 75.) Briefing complete (Docs. 77,

 78), the matter is ripe.

                                      II.    LEGAL STANDARD

        Summary judgment is appropriate only “if the movant shows that there is no

 genuine dispute as to any material fact and that the movant is entitled to judgment as a

 matter of law.” Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). As to

 issues for which the movant would bear the burden of proof at trial, the “movant must

 affirmatively show the absence of a genuine issue of material fact and support its motion

 with credible evidence demonstrating that no reasonable jury could find for the non-

 moving party on all of the essential elements of its case.” Landolfi v. City of Melbourne, Fla.,

 515 F. App’x 832, 834 (11th Cir. 2012) (citing Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1115

 (11th Cir. 1993)). As to issues for which the non-movant would bear the burden of proof

 at trial, the movant has two options: (1) the movant may simply point out an absence of

 evidence to support the non-moving party’s case; or (2) the movant may provide

 “affirmative evidence demonstrating that the nonmoving party will be unable to prove

 its case at trial.” U.S. v. Four Parcels of Real Prop. in Green & Tuscaloosa Ctys., 941 F.2d 1428,

 1438 (11th Cir. 1991) (citing Celotex Corp., 477 U.S. at 325).

        “The burden then shifts to the non-moving party, who must go beyond the

                                                -6-
Case 6:17-cv-00710-RBD-DCI Document 83 Filed 03/04/19 Page 7 of 13 PageID 1154



 pleadings and present affirmative evidence to show that a genuine issue of material fact

 exists.” Porter v. Ray, 461 F.3d 1315, 1320 (11th Cir. 2006) (citing Fitzpatrick, 2 F.3d at 1115–

 17). “A factual dispute is genuine ‘if the evidence is such that a reasonable jury could

 return a verdict for the nonmoving party.’” Four Parcels, 941 F.2d at 1437 (quoting

 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248) (1986)).

        The Court must view the evidence and all reasonable inferences drawn from the

 evidence in the light most favorable to the non-movant. Battle v. Bd. of Regents,

 468 F.3d 755, 759 (11th Cir. 2006). However, “[a] court need not permit a case to go to a

 jury . . . when the inferences that are drawn from the evidence, and upon which the non-

 movant relies, are ‘implausible.’” Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 743

 (11th Cir. 1996).

                                        III.    DISCUSSION

        As it stands, Plaintiff’s claims rest on the same underlying issues: the legitimacy

 of the Takedown Notifications PWM sent to YouTube between 2012 and 2015. Plaintiff

 maintains that these notices were “false” from the start based on her contention that PWM

 and its attorneys did not have a subjective good faith belief when they contacted YouTube

 to remove Plaintiff’s videos. (Doc. 77, p. 8.) Yet Defendants move for summary judgment

 based on the record evidence that the Takedown Notifications and Copyright Action

 were founded on Defendants’ subjective good faith belief that Plaintiff’s videos infringed

 their copyrighted material. (Doc. 75, pp. 15–22.) With this, Defendants claim that both

 Plaintiff’s 512(f) and abuse of process claims fail. (Id.) In turn, Plaintiff argues that

 Defendants’ one-sided evidence should be rejected and summary judgment granted in

                                                -7-
Case 6:17-cv-00710-RBD-DCI Document 83 Filed 03/04/19 Page 8 of 13 PageID 1155



 her favor. (See Doc. 77.) On review, the Court agrees with Defendants.

        The DMCA sets forth “a detailed process allowing a copyright owner who

 observes infringing content on a website like YouTube to have the content taken down.”

 Big Cat Rescue Corp. v. Big Cat Rescue Entm’t Grp., No. 8:11-cv-2014-JDW-TBM,

 2013 WL 12158980, at *10 (M.D. Fla. Jan. 15, 2013). Section 512(c)(3)(A) outlines the

 process for submitting a Takedown Notification:

        (A) To be effective under this subsection, a notification of claimed
            infringement must be a written communication provided to the
            designated agent of a service provider that includes substantially the
            following:
              (i) A physical or electronic signature of a person authorized to act
                    on behalf of the owner of an exclusive right that is allegedly
                    infringed.
              (ii) Identification of the copyrighted work claimed to have been
                    infringed, or, if multiple copyrighted works at a single online
                    site are covered by a single notification, a representative list of
                    such works at that site.
              (iii) Identification of the material that is claimed to be infringing or
                    to be the subject of infringing activity and that is to be removed
                    or access to which is to be disabled, and information reasonably
                    sufficient to permit the service provider to locate the material.
              (iv) Information reasonably sufficient to permit the service
                    provider to contact the complaining party, such as an address,
                    telephone number, and, if available, an electronic mail address
                    at which the complaining party may be contacted.
              (v) A statement that the complaining party has a good faith belief
                    that use of the material in the manner complained of is not
                    authorized by the copyright owner, its agent, or the law.
              (vi) A statement that the information in the notification is accurate,
                    and under penalty of perjury, that the complaining party is
                    authorized to act on behalf of the owner of an exclusive right
                    that is allegedly infringed.

 17 U.S.C. § 512(c)(3)(A)(i)–(vi). 3



        3   Contrary to Plaintiff’s argument, the DMCA does not limit the ability to submit
                                              -8-
Case 6:17-cv-00710-RBD-DCI Document 83 Filed 03/04/19 Page 9 of 13 PageID 1156



           Abusing this takedown process may subject an individual to liability under §

 512(f):

                 Any person who knowingly materially misrepresents under
                 this section – (1) that material or activity is infringing; or (2)
                 that material or activity was removed or disabled by mistake
                 or misidentification, shall be liable for any damages . . . as the
                 result of the service provider relying upon such
                 misrepresentation in removing or disabling access to the
                 material or activity claimed to be infringing, or in replacing
                 the removed material or ceasing to disable access to it.

 17 U.S.C. § 512(f). Yet courts have found that “it is a complete defense to a claim under §

 512(f) that the party issuing a takedown notice had a subjective good faith belief that the

 use in question was ‘not authorized.’” Stern v. Lavender, 319 F. Supp. 3d 650, 683 (S.D.N.Y.

 2018) (citing Hosseinzadeh v. Klein, 276 F. Supp. 3d 34, 44 (S.D.N.Y. 2017); then citing Lenz

 v. Universal Music Corp., 815 F. 3d 1145, 1153 (9th Cir. 2016)). In Lenz, the U.S. Court of

 Appeals for the Ninth Circuit held that a copyright holder “must consider fair use before

 sending a takedown notification,” and if the copyright holder “forms a subjective good

 faith belief the allegedly infringing material does not constitute fair use, [the Court is] in

 no position to dispute the copyright holder’s belief even if [it] would have reached the

 opposite conclusion.” 815 F.3d at 1154. But summary judgment should be denied, of

 course, if the copyright holder “pays lip service to the consideration of fair use by

 claiming it formed a good faith belief when there is evidence to the contrary.” Id.



 § 512 Takedown Notifications to registered copyright owners alone. (Doc. 77, p. 3.)
 Rather, registration is a precondition to filing a copyright infringement lawsuit. 17 U.S.C.
 § 411(a); Schenck v. Orosz, No. 3:13-CV-294, 2013 WL 5963557, at *7 (M.D. Tenn. Nov. 7,
 2013) (citing Reed Elsevier, Inc. v. Muchnick, 559 U.S. 154, 166 (2010)). So registration isn’t
 an issue here.
                                                -9-
Case 6:17-cv-00710-RBD-DCI Document 83 Filed 03/04/19 Page 10 of 13 PageID 1157



 (citations omitted).

        The evidence before the Court uniformly supports Defendant’s good faith defense.

 And critically here, Plaintiff has not supplied a factual basis on which to find the opposite:

 that Defendants, in pursuing Takedown Notifications, made a knowing material

 misrepresentation. As it stands, Defendants’ affidavits supply that before PWM sent

 YouTube takedown requests, Plaintiff’s videos were analyzed to determine whether they

 constituted fair use. (Docs. 75-1, ¶¶ 14–41 (Mr. Knight’s affidavit); 75-3, ¶¶ 5–14 (Mr.

 Sadaka’s affidavit); 75-5, ¶¶ 5–11 (Ms. Braeley’s affidavit).) Each time, PWM concluded

 that Plaintiff’s videos did not constitute fair use and were infringing copyrighted

 material. (Doc. 75-1, ¶¶ 19–42.) PWM’s correspondence with YouTube confirms this (Id.

 at 8–31, 43–49), as does the 2014 Copyright Action (Doc. 75-3, ¶¶ 15–19).

        Plaintiff retorts by offering her version of events, which the Court finds are based

 exclusively on speculation. (See Doc. 66-1, pp. 97:7–102:25, 113:23–118:19, 139:22–144:19

 (Plaintiff’s deposition).) Although Plaintiff claims certain inaccuracies in PWM’s

 submissions to YouTube (Doc. 77, pp. 8–15), she “has not come forth with competent

 summary judgment evidence that calls into question [PWM’s] good faith belief.”

 Handshoe v. Perret, No. 1:15CV382-HSO-JCG, 2018 WL 4374188, at *8–9 (S.D. Miss. Sept.

 13, 2018). “Even if [PWM] acted unreasonably and made an unknowing mistake in [its]

 submission of the online form to YouTube, [Plaintiff] has not presented evidence that

 tends to demonstrate some knowing misrepresentation on [PWM’s] part.” Id.

        Thus, the Court finds that PWM’s sending of Takedown Notifications “did not

 evince bad faith or entail the making of a material misrepresentation.” Stern, 319 F. Supp.

                                             -10-
Case 6:17-cv-00710-RBD-DCI Document 83 Filed 03/04/19 Page 11 of 13 PageID 1158



 3d at 684; see also UMG Recordings, Inc. v. Augusto, 558 F. Supp. 2d 1055, 1065 (C.D. Cal.

 2008). Defendants’ Motion is therefore granted as to Plaintiff’s § 512(f) claim.

        The same goes for Plaintiff’s abuse of process claim. For this claim, Plaintiff alleges

 that Defendants continued the Copyright Action to obtain “the permanent termination”

 of Plaintiff’s YouTube channel and to “intimidate, punish, shame, harass and attempt to

 extort millions of dollars from Plaintiff.” (Doc. 31, ¶¶ 56, 58.) Putting aside Defendants’

 argument that this claim is preempted (Doc. 75, pp. 19–22), the Court finds that the

 undisputed record evidence belies Plaintiff’s assertions.

        Abuse of process claims have three elements: (1) that the defendant made an

 illegal, improper, or perverted use of process; (2) the defendant had ulterior motives or

 purposes in exercising such process; and (3) the plaintiff suffered damage as a result. S &

 I Invs. v. Payless Flea Mkt. Inc., 36 So. 3d 909, 917 (Fla. 4th DCA 2010). “The plaintiff must

 prove that the process was used for an immediate purpose other than that for which it

 was designed.” Id. (citing Biondo v. Powers, 805 So. 2d 67, 69 (Fla. 4th DCA 2002)). “Where

 the process was used to accomplish the result for which it was intended, ‘regardless of an

 incidental or concurrent motive of spite or ulterior purpose,’ there is no abuse of process.” Id.

 (quoting Biondo, 805 So. 2d at 69).

        As the record reflects, PWM held a subjective good faith belief that Plaintiff’s

 videos were infringing its copyrighted materials. (Docs. 75-1, ¶¶ 14–41 (Mr. Knight); 75-

 3, ¶¶ 5–14 (Mr. Sadaka); 75-5, ¶¶ 5–11 (Ms. Braeley).) This belief led PWM to submit

 Takedown Notifications to YouTube concerning Plaintiff’s videos; and when those

 proved futile, PWM initiated the Copyright Action. (Doc. 75-3, ¶¶ 5–19.) The “goal” of

                                               -11-
Case 6:17-cv-00710-RBD-DCI Document 83 Filed 03/04/19 Page 12 of 13 PageID 1159



 the Copyright Action “was to stop [Plaintiff] from infringing [PWM’s] copyrights.” (Id. ¶

 19.) Yet as Mr. Sadaka’s Affidavit states, “After several months of litigation, it became

 apparent [Plaintiff] was not interested in resolving the case. . . . As such, expensive

 protractive litigation was anticipated.” (Id. ¶ 22.) Based on these high anticipated costs

 with little to no expected return, “an economic reason was made to discontinue the

 litigation.” (Id. ¶ 23.)

        Against this backdrop, the Court finds no evidence to support Plaintiff’s belief that

 Defendants’ continuation of the Copyright Action constituted abuse of process. Rather,

 Defendants’ actions were founded in a subjective good faith belief that Plaintiff’s videos

 were infringing, which led them to both submit Takedown Notifications and litigate

 against Plaintiff. Thus, Plaintiff’s abuse of process claim cannot survive summary

 judgment, and Defendants’ Motion is due to be granted.

                                          IV.   CONCLUSION

        Accordingly, it is ORDERED AND ADJUDGED as follows:

        1.      Defendants’ Motion for Final Summary Judgment (Doc. 75) is GRANTED.

        2.      The Clerk is DIRECTED to:

                a.      Enter judgment in favor of Defendants and against Plaintiff;

                b.      Terminate any other pending motions and deadlines; and

                c.      Close the file.

        DONE AND ORDERED in Chambers in Orlando, Florida, on March 4, 2019.




                                                -12-
Case 6:17-cv-00710-RBD-DCI Document 83 Filed 03/04/19 Page 13 of 13 PageID 1160




 Copies to:
 Counsel of Record
 Pro se party




                                     -13-
